Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 1 of 13 PageID #:
                                  46325




                   EXHIBIT 1
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 2 of 13 PageID #:
                                  46326
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 3 of 13 PageID #:
                                  46327
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 4 of 13 PageID #:
                                  46328
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 5 of 13 PageID #:
                                  46329
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 6 of 13 PageID #:
                                  46330
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 7 of 13 PageID #:
                                  46331
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 8 of 13 PageID #:
                                  46332
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 9 of 13 PageID #:
                                  46333
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 10 of 13 PageID #:
                                   46334
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 11 of 13 PageID #:
                                   46335
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 12 of 13 PageID #:
                                   46336
Case 2:15-cv-01366-JRG-RSP Document 637-1 Filed 07/06/21 Page 13 of 13 PageID #:
                                   46337
